Citation Nr: 0521282	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-06 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from April 1959 to April 
1961 and from October 1961 to August 1962.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that reopened the claim of entitlement to 
service connection for bilateral hearing loss and denied the 
claim on the merits.  

The issue on appeal, however, remains whether new and 
material evidence has been received to reopen the claim.  The 
requirement of presenting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal despite the RO's action.  Barnett v. Brown, 
83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

The issue of service connection for hearing loss on the 
merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 1998, the RO denied the veteran's petition to 
reopen his claim for service connection for bilateral hearing 
loss.  The veteran was notified of this decision and of his 
appellate rights, but did not perfect an appeal.

2.  Evidence received since December 1998 is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection bilateral hearing 
loss.




CONCLUSIONS OF LAW

1.  The December 1998 RO decision that denied the veteran's 
petition to reopen his claim for service connection for 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200 (2004).  

2.  New and material evidence has been received, and the 
claim for service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1131, 1137 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2004); see also Hensley v. Brown, 5 Vet. App. 155 
(1993).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2004).  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995; 
38 C.F.R. § 3.309(a) (2004).

In December 1998, the RO denied the veteran's petition to 
reopen his claim for service connection for bilateral hearing 
loss.  After being sent a notice of this decision by the RO, 
the veteran failed to perfect an appeal and the decision 
became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); see also RO 
Decision dated January 22, 2001.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's claim was received in September 2000 and 
therefore the amendment is not applicable to his claim.

New and material evidence has been received.  Evidence 
received since the December 1998 RO decision includes a 
statement from R.L.B. about his observations of the veteran's 
difficulty hearing shortly after his separation from service.  
Additionally, in September 2001 Wayne E. Fortson, M.D. stated 
that the veteran's records showed a traumatically ruptured 
eardrum in December 1959 would could definitely affect his 
hearing ability to this day.  This evidence is both new and 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  It therefore serves to 
reopen the veteran's claim for service connection for 
bilateral hearing loss.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.  To this extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Potentially relevant records have not been obtained by the 
RO.  The veteran reported that he has been in receipt of 
Social Security Administration disability benefits for over 
30 years.  Additionally, he reported being treated by some 
private doctors for hearing loss, including Dr. Crowley in 
Kilgore, Texas, in approximately 1967; Dr. Echoles, 320 South 
Street, Kilgore, Texas 75662; and Dr. W.B. Norman, 909 Judson 
Road, Longview, Texas 75401, in approximately 1979 and 1980.  
These records should be obtain on remand.

The veteran's service medical records show that in December 
1959 he was treated for bilateral subacute otitis media with 
spontaneous tympanic membrane rupture on the left.  In 
February 1960, he stated that he had no history of ear 
infections until acoustic trauma in April 1959, when he had 
pain in his left ear with weapon firing.  A VA examiner in 
December 2002 stated that it was unlikely that the veteran's 
hearing loss was caused by the military service, but did not 
specifically discuss the in-service findings of otitis media, 
a ruptured left ear drum, and acoustic trauma.  In light of 
this, an additional medical opinion is requested.

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain the 
veteran's treatment records for hearing 
loss from Dr. Crowley in Kilgore, Texas, 
in approximately 1967; Dr. Echoles, 320 
South Street, Kilgore, Texas 75662; and 
Dr. W.B. Norman, 909 Judson Road, 
Longview, Texas 75401, in approximately 
1979 and 1980.  

2.  Make arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the veteran.  Also, 
request from SSA copies of all the 
documents or evidentiary material that 
were used in considering the veteran's 
claim for disability benefits, including 
any reports of subsequent examinations or 
treatment.  

3.  After the foregoing development has 
been accomplished, schedule the veteran 
for a VA audiology examination.  Send the 
claims folder to the examiner for review.  
Ask the examiner to state in the report if 
the claims folder was reviewed.  

The examiner should state whether it is at 
least as likely as not that any current 
hearing loss disability had its onset 
during active service or is related to any 
in-service disease or injury.  In 
providing this opinion, the examiner 
should specifically review and discuss the 
service medical records, including, but 
not limited to, the treatment for otitis 
media with a ruptured left ear drum and 
the notation of acoustic trauma from 
firing weapons.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals




